Exhibit 10.8

 

TIB The Independent BankersBank, N.A.

 

RENEWAL, EXTENSION, AND MODIFICATION OF LOAN

(Loan #95405)

 

 

THIS RENEWAL, EXTENSION, AND MODIFICATION OF LOAN (this “Modification”) is made
by and between PLUMAS BANCORP (“Borrower”) and TIB THE INDEPENDENT BANKERSBANK,
N.A. (“Lender”), to be effective as of the 2nd day of March, 2020.

 

RECITALS:

 

WHEREAS, to evidence a loan (the “Loan”) described in that certain Amended and
Restated Letter Loan Agreement dated October 1, 2016 (as previously amended, the
“Loan Agreement”), Borrower executed and delivered to Lender that certain
Promissory Note dated October 24, 2013, in the original stated principal amount
of Three Million and No/100 Dollars ($3,000,000.00) (subsequently increased to
$5,000,000.00 and modified to a revolving line of credit) (as previously
modified including by, without limitation, that certain Renewal, Extension, and
Modification of Loan dated October 1, 2019 [the “2019 Modification”], the
“Note”); and

 

WHEREAS, as partial security for the Note and Loan, Borrower delivered to Lender
that certain Pledge Agreement (“Pledge Agreement”), dated of even date with the
Note, granting a security interest in 100% of the outstanding common stock of
Plumas Bank, among other property described therein (collectively, the “Pledged
Collateral”); and

 

WHEREAS, as further security for the Note and Loan, Borrower delivered to Lender
that certain Assignment of Life Insurance Policies as Collateral (“Assignment”),
dated of even date with the Note, assigning its rights under certain Life
Insurance Policies (together, the “Policy”) on Andrew J. Ryback (the Pledged
Collateral and the Policy is herein collectively, the “Collateral”); and

 

WHEREAS, all obligations and indebtedness now existing or hereafter from time to
time owing to the Lender under the Note, Loan Agreement, Pledge Agreement,
Assignment, or other documents which have been executed by Borrower from time to
time to secure or evidence the Note (as hereby modified) are sometimes
collectively referred to herein as the “Obligations” (and the Note, Loan
Agreement, Pledge Agreement, and all documents evidencing the Loan described
therein, and as such are hereby modified, are herein collectively, the “Loan
Documents”); and

 

WHEREAS, Borrower desires to modify the term of the Loan and extend the term of
the Loan, and Lender agrees to such modification and extension pursuant to the
terms hereof.

 

AGREEMENTS:

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agree as
follows:

 

 

1.

The maximum amount of the Note and Loan shall be increased to the maximum amount
of $15,000,000.00. The parties hereby acknowledge that the outstanding principal
balance of the Note is currently $0.00. From the date hereof, Borrower promises
to pay to Lender all advances under the Note and Loan, and all other amounts
owing under the Loan Documents, and to perform all of the covenants and
obligations under the Note and other Loan Documents.

 

 

2.

The Rate (as defined in the Note and subsequently amended) is hereby amended to
the rate reported in the Credit Markets section (or similar section) of The Wall
Street Journal as the U.S. “Prime Rate”, as such is announced from time to time,
fluctuating daily. Quarterly payments of interest shall continue to be due as
provided in the Note.

 

MODIFICATION OF LOAN – Loan #95405 – Page 1

--------------------------------------------------------------------------------

 

 

 

3.

The Maturity Date (as defined in the Note and subsequently extended) is hereby
further extended to March 2, 2021.

 

 

4.

The “unused portion” fee described in Paragraph 3 of the 2019 Modification is
hereby deleted.

 

 

5.

Borrower hereby renews, but does not extinguish, the Note and the liens and
security interests created and evidenced by the Pledge Agreement, Assignment,
and all other liens and security interests securing the Note, and Borrower
promises to pay to the order of Lender all amounts due under the Note, or so
much thereof as may be advanced and outstanding, together with interest at the
rate and in the manner specified in the Note, as modified herein, and to
observe, comply with and perform each and every of the terms and provisions of
the Loan Documents as herein modified.

 

 

6.

Borrower hereby extends and reaffirms the liens on the Collateral and all other
collateral securing the Note until the indebtedness and the Note, as modified,
renewed and extended hereby, have been fully paid, and agrees that the
extension, rearrangement and modification set forth herein shall in no manner
affect or impair the Note or the liens securing the same, and that said liens
shall not in any manner be waived, the purpose of this instrument being simply
to extend, rearrange and modify the time or manner of payment of the
indebtedness evidenced by the Note, to modify the Note, Pledge Agreement,
Assignment, and other Loan Documents, and to carry forward all liens securing
the same, which are acknowledged by Borrower to be valid and subsisting.
Borrower further agrees that all terms and provisions of the Note and of the
instrument or instruments creating or fixing the liens securing the same shall
be and remain in full force and effect as therein written, except as otherwise
expressly provided herein. All liens and security interests are hereby carried
forward from the original inception thereof, and Borrower hereby ratifies,
reaffirms and confirms all of said liens and security interests from the
original inception thereof. Except as otherwise specified herein, the terms and
provisions hereof shall in no manner impair, limit, restrict, or otherwise
affect the obligations of Borrower under the Loan Documents. As a material
inducement to Lender to execute and deliver this Modification, Borrower hereby
acknowledges and agrees that Borrower is well and truly indebted to Lender in
the amount set forth hereinabove, and that the liens, security interests and
assignments created by the Pledge Agreement and any other Loan Documents are,
respectively, valid and subsisting liens, security interests, and assignments,
and are of the validity and priority recited in the Pledge Agreement,
Assignment, and the other Loan Documents. As further material inducement to
Lender to execute and deliver this Modification, Borrower hereby acknowledges
that there are no claims or offsets against, or defenses or counterclaim to, the
terms or provisions or other obligations created or evidenced by the Loan
Documents, and represent that, after modification of the Note, Pledge Agreement,
Assignment, and other Loan Documents hereunder, no event has occurred, and no
condition exists which would constitute a default, either with or without notice
or lapse of time, or both, under the Loan Documents.

 

 

7.

Borrower reaffirms and remakes, as of the date hereof, all representations and
warranties contained in the Note, Loan Agreement, Pledge Agreement, Assignment,
and other Loan Documents. Borrower further represents and warrants that, except
as disclosed in writing to Lender, it has done nothing, nor has allowed
anything, to adversely affect title to or encumber the Collateral or any other
collateral of Borrower in which Lender has a security interest. Borrower further
represents and warrants to Lender that it is aware of no condition or fact,
which has not been disclosed in writing to Lender, which would materially
adversely affect the repayment to Lender of all sums due under the Loan
Documents.

 

 

8.

Borrower, for itself, its successors and assigns, does hereby (a) acknowledge
that Lender has performed all of its obligations to date under the Loan
Documents and (b) waives, releases, and discharges Lender and its agents,
employees, officers, directors, and attorneys (collectively, the “Released
Parties”) from any and all of Lender’s duties, obligations, and liabilities
arising under, based upon or associated with, directly or indirectly, the Note,
Loan Agreement, Pledge Agreement, Assignment, and any other Loan Documents,
existing as of the date of this Modification, and further does hereby waive any
and all claims and causes of action of any kind or character, arising under,
based upon, or associated with, directly or indirectly, the Loan Documents or
the acts, actions, or omissions of the Released Parties in connection therewith,
existing as of the date hereof, whether known or unknown, asserted or
unasserted, equitable or at law, arising under or pursuant to common or
statutory law, rules, or regulations; provided however, that, from and after the
date hereof, Lender hereby indemnifies Borrower and each affiliate thereof and
their respective officers, directors, employees, attorneys, and agents from, and
holds each of them harmless against, any and all losses, liabilities, claims,
damages, penalties, judgments, costs, and expenses (including attorneys’ fees)
to which any of them may become subject which directly or indirectly arise from
or relate to any breach by Lender of any representation, warranty, covenant, or
other agreement contained herein.

 

MODIFICATION OF LOAN – Loan #95405 – Page 2

--------------------------------------------------------------------------------

 

 

 

9.

Borrower hereby ratifies, reaffirms and confirms any and all covenants,
agreements, or promises heretofore made by Borrower to Lender in connection with
the Loan, Note, Loan Agreement, Pledge Agreement, Assignment, or other Loan
Documents, and all renewals thereof.

 

 

10.

Borrower agrees to pay all other fees, costs, and expenses of Lender incurred in
connection with the preparation and administration of this Modification,
including attorneys’ fees.

 

 

11.

It is hereby agreed and acknowledged that other parties, if any, who are liable
in any part for the Obligations, but who are not hereby executing this
Modification, are in no way released or discharged from such Obligations, nor
are Lender’s rights against such persons or entities waived or negatively
impacted by the execution of this Modification.

 

 

12.

If any provision of this Modification or application to any party or
circumstance shall be determined by any court of competent jurisdiction to be
invalid and unenforceable to any extent, the remainder of this Modification or
the application of such provision to such person or circumstances, other than
those as to which it is so determined invalid or unenforceable, shall not be
affected thereby, and each provision hereof shall be valid and shall be enforced
to the fullest extent permitted by law.

 

 

13.

Except as amended hereby, the Note, Loan Agreement, Pledge Agreement,
Assignment, and other Loan Documents remain unmodified and in full force and
effect.

 

 

14.

THE NOTE, LOAN AGREEMENT, PLEDGE AGREEMENT, ASSIGNMENT, AND OTHER WRITTEN LOAN
DOCUMENTS, AS MODIFIED BY THIS MODIFICATION, REPRESENT THE FINAL AGREEMENT
BETWEEN BORROWER AND LENDER, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN BORROWER AND LENDER.

 

Executed to be effective as of the effective date first written above.

 

BORROWER:

LENDER:

   

PLUMAS BANCORP

TIB THE INDEPENDENT BANKERSBANK, N.A.

   

By:          /s/ Andrew J. Ryback

By:          /s/ Gale L. Fossatti

Andrew J. Ryback, President and CEO

Gale L. Fossatti, Senior Vice President

 

MODIFICATION OF LOAN – Loan #95405 – Page 3

 

--------------------------------------------------------------------------------